DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1, 4-7, 10-14, 16, 18-20, 23, 24, and 26-36 are pending in the case. Claims 1, 7, 13, and 20 are independent claims. Claims 2, 3, 8, 9, 15, 17, 21, 22, and 25 have been cancelled. Claims 35 and 36 are new claims.
Acknowledgement is made of Applicant’s claim for domestic benefit of provisional application 62/359,428 filed July 7, 2016.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “group hierarchy store” in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-7, 10-12, 24, 26, 30, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 2011/0200052 A1), in view of Kile, JR. (hereinafter Kile, US 2009/0300016 A1).

Regarding claim 1, Mungo a system for managing assets of building management systems, the system comprising:

user devices (monitoring web console 266 of FIG. 2, [0072], [0075-0077], and [0119]: third party devices access platform 102 via web portals 260 and 262. These third party devices which manage alarms are considered as monitoring web consoles 266) for displaying a graphical user interface (web console interface 2600 in FIGS. 27-31 as described in [0345-0348]), the graphical user interface including:
a group selector for selecting the groups of assets (tree view object 2702 of FIGS. 27-31), wherein the group selector enables a user to select the groups, and in response to the selection of a group, one or more child groups of the selected group are revealed or hidden (FIGS. 29 to 30 and [0351-0352]: For example, a user selects a site in 2902 of a building, as supported in FIG. 36 and [0359], to reveal the child groups in tree view object 2702 that denote the 
the status pane for displaying information about assets in the groups (FIGS. 29-30 and [0351-0352]: For example, equipment list 2904 in either FIG. 29 or 30 displays information about devices/assets in the groups like status of the assets).

	While Mungo teaches that the group selector allows for filtering a display of information for assets in a status pane only for the selected one or more groups, Mungo does not explicitly teach the group selector includes a mode selector that enables a display of information for assets in a status pane only for the selected one or more groups.
	Kile teaches a group selector for selecting groups, wherein the group selector enables a user to select the groups, and in response to the selection of a group, one or more child groups of the selected group are revealed or hidden (FIGS. 5-9, [0036], [0038-0044]: the user may use group selector, which includes various filters 504, 510, 514, 520, and 528. User’s selection of a group, like at 533 of filter 520, reveals one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group selector of Mungo to incorporate the teachings of Kile and have the group selector include a mode selector that enables a display of information for assets in a status pane only for the selected one or more groups. Doing so would allow the user to activate filters via the mode selector when the user is determinately finished selecting the one or more groups. This would conserve processing resources as filtering of the data displayed in the status pane, like the status pane of Mungo, does not have to be immediately updated even when the user is not done selecting the desired one or more groups for filtering. This would also conserve processing resources in the sense that the system does not have to filter the status pane each instance the user interacts with the group selector when the user may just require or be interested in viewing or interacting with the hierarchy of the group selector.

Regarding claim 4, Mungo in view of Kile teaches wherein the system as claimed in claim 1. Mungo further teaches wherein the group selector represents groups as a hierarchy of parent and child graphical node icons (tree view object 2702 of FIGS. 

Regarding claim 5, Mungo in view of Kile teaches system as claimed in claim 4. Mungo further teaches wherein the parent graphical node icons represent higher level groups in the group hierarchy (FIGS. 27-31 and [0349-0353]: For example, the parent icons for “Site” as seen in FIGS. 29 and 30 are higher level groups in the group hierarchy as they are expandable to view their children “Mobile Equipment”).

Regarding claim 6, Mungo in view of Kile teaches the system as claimed in claim 4. Mungo further teaches wherein the child graphical node icons represent lower level groups in the group hierarchy (FIGS. 27-31 and [0349-0353]: For example, the child icons for “Mobile Equipment” as seen in FIGS. 29 and 30 are lower level groups in the group hierarchy as they are expanded from their parent “Site”).

Regarding claim 24, Mungo in view of Kile teaches the system as claimed in claim 1. Mungo further teaches wherein the information displayed via the status pane is filtered based on a plurality groups selected via the group selector, wherein the status pane displays information about assets in the plurality of groups selected via the group selector in response to selection of the groups (Mungo, [0349-0352] and FIGS. 27-30: 

Regarding claim 26, Mungo in view of Kile teaches the system as claimed in claim 1. Mungo further teaches wherein the groups are based on geographical and physical divisions of a premises or organization, tasks and objectives of the user, and/or risk levels for the assets (FIGS. 27-31 and [0349-0353]: The groups are based on the geographical and physical divisions of a specific site in Rome, for instance, which is analogous to the disclosure made in [0359]).

Regarding claim 30, Mungo in view of Kile teaches the system as claimed in claim 1. Kile further teaches wherein when the mode selector is disabled, information about all assets/data for all groups is displayed in the status pane/area displaying data associated with the groups, and selection of groups in the group selector causes the one or more child groups of the selected group to be revealed or hidden but does not change or filter the information for the assets/data displayed in the status pane/area displaying data associated with the groups (FIGS. 5-9 and [0035-0045]: the mode selector is disabled, as indicated by at least 820 of FIG. 9. Selection of groups in the group selector allow reveal of one or more child groups but does not change or filter the 

Regarding claim 34, Mungo in view of Kile teaches the system as claimed in claim 1. Mungo further teaches wherein the group selector further comprises node icons representing the groups (tree view object 2702 of FIGS. 27-30: groups are organized into parent and child graphical node icons. The child icons are groups which are indented further to the right underneath their parent group, such as the child icons for mobile equipment expanded underneath their parent icon for a site building in Rome seen in FIG. 30 and [0351-0352]), and the graphical user interface operates according to a method comprising the step of: the group selector enabling a user to select the groups by enabling the user to select the node icons representing the groups (FIGS. 28-31 and [0350-0353]: tree view object 2702 allows selection of nodes corresponding to the child project 2802 in FIG. 28, child sites 2902 in FIG. 29, child equipment 3002 in FIG. 30, and/or child detailed status information links 3102 in FIG. 31, for example).
Kile further teaches the group selector enabling the user to select and de-select the mode selector (FIG. 4 and [0032-0033]: mode selector corresponds to the user 
the mode selector enabling a multi mode of the graphical user interface in response to selection of the mode selector and enabling a single mode of the graphical user interface in response to de-selection of the mode selector (FIG. 4 and [0032-0033], FIGS. 9-10, and [0044-0050]: a multi mode of the GUI is enabled when the filters are activated due to selection of the mode selector. In contrast, a single mode of the GUI is enabled when the filters are inactive due to de-selection of the mode selector);
while in the single mode, displaying information about all assets for all groups in the status pane and, in response to selection of a node icon for a selected group, revealing or hiding node icons for one or more child groups of the selected group but not changing the display of the information about all assets for all groups in the status pane (FIGS. 5-9 and [0035-0045]: the mode selector is disabled, as indicated by at least 820 of FIG. 9. Selection of groups in the group selector allow reveal of one or more child groups but does not change or filter the information of data displayed as filter state indicator associated with element 822 is disabled, and thus filters are not active. Note that data is displayed as supported in [0021] and [0028] and would reflect the status of filters, based on the mode selector and selected groups); and
while in the multi mode, in response to selection of node icons for one or more selected groups, filtering the information about the assets displayed in the status 

Regarding claim 35, Mungo in view of Kile teaches the system of claim 34. Mungo further teaches the system further comprising a group hierarchy store (This element is interpreted under 35 U.S.C. 112(f) as a database for storage of data as described in the specification; data repository 222 of FIG. 5, [0068], and [0165]) for storing group hierarchy information for the groups of assets, the group hierarchy information indicating a tree structure for the groups of assets, in which each particular group of assets except for a top level group is contained by a parent group at a higher level with respect to the particular group, and each particular group including the top level group can contain one or more child groups at a lower level with respect to the particular group, wherein the group selector graphically illustrates the group hierarchy information stored in the group hierarchy store by displaying the node icons representing the groups as organized in a hierarchical fashion (tree view object 2702 of FIGS. 27-30: groups are organized into parent and child graphical node icons to illustrate group hierarchy information. The child icons are groups which are indented further to the right underneath their parent group, such as the child icons for mobile equipment expanded underneath their parent icon for a site building in Rome seen in FIG. 30 and [0351-0352]. Each particular group of assets in tree view object 2702 is contained by a parent group except for a top level group indicating that the selected client is Telecom, as supported by FIG. 26 and [0364]. Each 

Regarding claim 36, Mungo in view of Kile teaches the system of claim 35. Mungo further teaches wherein the group selector displays the node icons representing the groups as organized in a hierarchical fashion by displaying child node icons representing the revealed child groups as connected to and indented with respect to a parent node icon representing the selected group (tree view object 2702 of FIGS. 27-30: groups are organized into parent and child graphical node icons in a hierarchical fashion. Revealed child icons are groups which are indented further to the right underneath and connected to their parent group, such as the child icons for mobile equipment expanded underneath their parent icon for a site building in Rome seen in FIG. 30 and [0351-0352].).

Regarding claims 7 and 10-12, the claims recite a method for managing assets of building management systems, the method comprising corresponding limitations to claims 1 and 4-6, respectively, and are therefore rejected on the same premises.

Claims 13, 16, 19, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1).

Regarding claim 13, Raju teaches a system for managing assets of building management systems, the system comprising:
an application server for storing status information concerning the assets of the building management systems (server 102 of FIG. 1 and [0052]: server 102 includes a memory 112, which includes database 118. Database 118 stores status information of assets of a crisis management system 100; [0044]: assets may be part of a building); and
user devices (client devices 104 of FIG. 1) for displaying a graphical user interface (client device 104 of FIG. 2 and [0055]: client device includes a display device 219 for displaying a GUI), the graphical user interface including:
a status graphic providing information concerning the status of the assets of the associated building management system, the status graphic including segments corresponding to groups of assets with the same status (FIG. 20A and [0121]: For example, status graphic is pie chart 2003 showing “status for the collectivity of assets”. Pie chart 2003 includes segments corresponding to groups of assets sharing statuses for “No Impact”, “Closed”, and “Open” as indicated by buttons 2004); and
a status pane for displaying textual information for the assets, wherein, in response to selection corresponding to a segment in the status graphic, the textual information displayed in the status pane is filtered to include only information for assets represented by the selected segment (FIG. 20B and second half of [0121]: In this example, the “Closed” status is selected via buttons 2004, so status pane/window 2008 lists only assets having the “Closed” status, thereby filtering from a full list of assets).

Toro further teaches the status graphic including segments corresponding to groups of assets with the same status (FIG. 14 and [0135]: the “status” pie chart depicts segments corresponding to projects with the same status. For example, a segment corresponds to projects with an “active” status) and wherein, in response to selection of a segment in the status graphic, the textual information displayed in the status pane is filtered to include only information for assets represented by the selected segment ([0115]: user selects an “active” segment in the status graphic to filter a displayed list of projects/status pane to include only active projects; Refer to FIG. 13 and [0134-135] for an example of how tiles 1302/status graphic are displayed relative to the filterable list 1304/status pane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju to incorporate the teachings of Toro and directly select a segment in the status graphic to display corresponding information in the status pane. Doing so would increase interactivity with the status graphic by allowing the user to directly select on the segments of the graphic. This would prevent the user from accidentally selecting the wrong status in case the user incorrectly associates a segment with the wrong key or representation for a status. Further, selection of a segment to filter information would minimalize secondary or irrelevant information from the status pane for a clearer visual representation, displaying only the desired information. Selection of the desired or relevant segment could then prompt additional information to the user depending on what specific segment of the 

Regarding claim 16, Raju further teaches the system as claimed in claim 13, wherein the segments are arcs arranged along a common circle (pie chart 2004 of FIG. 20A).

Regarding claim 19, Raju in view of Toro teaches the system as claimed in claim 13. Raju further teaches wherein the status graphic further includes textual annotations indicating a number of assets represented by each of the segments (pie chart 2004 of FIG. 20A and [0121]: pie chart 2004 displays “the numbers of assets having different statuses”. In terms of the number of assets, the figure denotes “147” for “No Impact”, “9” for “Closed”, and “2” for “Open”.).

Regarding claim 20, the claim recites a method for managing assets of building management systems, the method comprising corresponding limitations to claim 13 and is therefore rejected on the same premise.

	Regarding claim 27, Raju in view of Toro teaches the system as claimed in claim 13. Raju further teaches wherein each segment is rendered in a different color representing a context-specific meaning associated with the groups of assets corresponding to the segments (FIG. 20A: each segment is rendered in a different color .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1), and in view of Fletcher et al. (US 2014/0325363 A1).

Regarding claim 14, Raju in view of Toro teaches the system as claimed in claim 13. Although Raju teaches the statuses indicating normal, “open”, and “closed” states (FIG. 20A and [0121]: “No Impact” corresponds to a normal state), Raju in view of Toro does not explicitly teach statuses indicating offline, fault, and alarm.
Fletcher further teaches wherein the statuses include normal, offline, fault, and alarm ([0032]: “For example, performance states in a virtual machine environment can indicate whether the performance for a specific entity (virtual machine or host system) is in a critical state (red), a warning state (orange), a normal state (green), or an unknown /offline state (gray).” The critical, warning, normal, and unknown/offline states are equivalent to the alarm, fault, normal, and offline statuses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro to incorporate the teachings of Fletcher and include all statuses indicating normal, fault, offline, and alarm. Doing so would distinguish another level of abnormality in maintenance of nodes. A critical/alarm state would help distinguish equipment in dire need of attention from .

Claims 18, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1), and in view of Miles et al. (US 9098831 B1).

	Regarding claim 18, Raju in view of Toro teaches the system as claimed in claim 13. Raju in view of Toro does not explicitly teach wherein selection of a segment in the status graphic causes a change in the appearance of the selected segment to indicate its selection.
	Miles teaches selection of a segment in the status graphic causes a change in the appearance of the selected segment to indicate its selection (sub-section 612 of FIG. 6C and Col. 7, lines 35-48: selection of an arc in the status graphic causes the arc to enlarge/become wider relative to the other arcs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro to incorporate the teachings of Miles and have selection of a segment in the status graphic cause a change in the appearance of the selected segment to indicate its selection. Doing so would emphasize to the user the segment of the graphic he/she has selected so as to ensure to the user accurate selection of the desired segment.

Regarding claim 23, the claim recites a method with corresponding limitations to claim 18 and is therefore rejected on the same premise.

Regarding claim 29, Raju in view of Toro teaches the system as claimed in claim 13. Raju in view of Toro does not explicitly teach wherein selection of an arc in the status graphic causes the arc to become wider relative to other arcs.
	Miles teaches wherein selection of an arc in the status graphic causes the arc to become wider relative to other arcs (sub-section 612 of FIG. 6C and Col. 7, lines 35-48: selection of an arc in the status graphic causes the arc to enlarge/become wider relative to the other arcs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro to incorporate the teachings of Miles and have wherein selection of an arc in the status graphic causes the arc to become wider relative to other arcs. Doing so would emphasize to the user the segment of the graphic he/she has selected so as to ensure to the user accurate selection of the desired segment.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1), and in view of Sexton et al. (US 7603458 B1).

Regarding claim 28, Raju in view of Toro teaches the system as claimed in claim 27. Raju in view of Toro does not explicitly teach wherein segment associated with a normal status is rendered in green, a segment associated with an alarm status is rendered in red, and a segment associated with a warning status is rendered in yellow.
	Sexton further teaches wherein segment associated with a normal status is rendered in green, a segment associated with an alarm status is rendered in red, and a segment associated with a warning status is rendered in yellow (Col. 11, lines 6-16: a red segment indicates fatal or critical/alarm status, a yellow segment indicates a warning status, while a green segment indicates informational/normal status.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro to incorporate the teachings of Sexton and have wherein a segment associated with a normal status be rendered in green, a segment associated with an alarm status be rendered in red, and a segment associated with a warning status be rendered in yellow. Doing so would assist users in distinguishing between levels of alarms at a more granular level so that the user can quickly discern which assets require immediate attention by associating red with critical status, for instance.

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1), in view of Fletcher et al. (US 2014/0325363 A1), in view of Sexton et al. (US 7603458 B1), and in view of Miles et al. (US 9098831 B1).

Regarding claim 31, Raju in view of Toro teaches the system as claimed in claim 16. Raju further teaches the status graphic further includes textual annotations indicating a number of assets represented by each of the segments (pie chart 2004 of FIG. 20A and [0121]: pie chart 2004 displays “the numbers of assets having different statuses”. In terms of the number of assets, the figure denotes “147” for “No Impact”, “9” for “Closed”, and “2” for “Open”.), each segment is rendered in a different color representing a context-specific meaning associated with the groups of assets (FIG. 20A: each segment is rendered in a different color representing context-specific meaning such as “No Impact”, “Closed”, and “Open” as evidenced by the legend, or buttons 2004, and the shading of the segments, themselves).
Although Raju teaches the statuses indicating normal, “open”, and “closed” states (FIG. 20A and [0121]: “No Impact” corresponds to a normal state), Raju in view of Toro does not explicitly teach wherein the statuses include offline, fault, and alarm, with segments associated with the normal status rendered in green, segments associated with the alarm status rendered in red, and segments associated with a warning status rendered in yellow, and selection of an arc in the status graphic causes the arc to become wider relative to other arcs.
Fletcher further teaches wherein the statuses include normal, offline, fault, and alarm ([0032]: “For example, performance states in a virtual machine environment can indicate whether the performance for a specific entity (virtual machine or host system) is in a critical state (red), a warning state (orange), a normal state (green), or an unknown 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro to incorporate the teachings of Fletcher and include all statuses indicating normal, fault, offline, and alarm. Doing so would distinguish another level of abnormality in maintenance of nodes. A critical/alarm state would help distinguish equipment in dire need of attention from equipment in the fault state that are experiencing abnormalities but are not to the extent of needing immediate attention, as suggested by Fletcher. Meanwhile, statuses indicating normal or offline allow the user to prioritize addressing issues for assets determined to require attention.
Raju in view of Toro and in view of Fletcher does not explicitly teach segments associated with the normal status rendered in green, segments associated with the alarm status rendered in red, and segments associated with a warning status rendered in yellow.
Sexton further teaches wherein segment associated with a normal status is rendered in green, a segment associated with an alarm status is rendered in red, and a segment associated with a warning status is rendered in yellow (Col. 11, lines 6-16: a red segment indicates fatal or critical/alarm status, a yellow segment indicates a warning status, while a green segment indicates informational/normal status.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro and in view of Fletcher to incorporate the teachings of Sexton and have wherein a segment associated 
Raju, in view of Toro, in view of Fletcher, and in view of Sexton, does not explicitly teach selection of an arc in the status graphic causes the arc to become wider relative to other arcs.
Miles teaches wherein selection of an arc in the status graphic causes the arc to become wider relative to other arcs (sub-section 612 of FIG. 6C and Col. 7, lines 35-48: selection of an arc in the status graphic causes the arc to enlarge/become wider relative to the other arcs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro, in view of Fletcher, and in view of Sexton to incorporate the teachings of Miles and have wherein selection of an arc in the status graphic causes the arc to become wider relative to other arcs. Doing so would emphasize to the user the segment of the graphic he/she has selected so as to ensure to the user accurate selection of the desired segment.

Regarding claim 32, Raju in view of Toro, in view of Fletcher, in view of Sexton, and in view of Miles teaches the system as claimed in claim 31. Raju teaches a list of assets with asset names (window 2008 of FIG. 20B and second half of [0121]).
.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1), in view of Fletcher et al. (US 2014/0325363 A1), in view of Sexton et al. (US 7603458 B1), in view of Miles et al. (US 9098831 B1), and in view of Chu et al. (US 2016/0026773 A1).

Regarding claim 33, Raju in view of Toro, in view of Fletcher, in view of Sexton, and in view of Miles teaches the system as claimed in claim 32. Raju in view of Toro, in view of Fletcher, in view of Sexton, and in view of Miles does not explicitly teach wherein, in response to selection of the status pane, the status pane expands to overlap 
Chu teaches wherein, in response to selection of the status pane, the status pane expands to overlap the status graphic and displays more detailed information including dirtiness, inspection, service, and update information for each asset (FIG. 11 and [0208]: selection of label 97, as part of panel 26, provides a complete list of patients according to adherence to dose. Such a listing of patients can be seen in FIG. 15, which overtakes the behavior section 90/status graphic. As seen in FIG. 15, additional details are displayed including alerts, MPR, and percentage of time without meds.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Raju in view of Toro, in view of Fletcher, in view of Sexton, and in view of Miles to incorporate the teachings of Chu and in response to selection of the status pane, the status pane expands to overlap the status graphic and displays more detailed information. Doing so would allow the user to access more information about the statuses of assets in a wider area of screen. This would not limit the user to a smaller area size despite accessing more detailed information, which would condense too much information and make viewing difficult for the user.
Although the references do not singularly teach detailed information including dirtiness, inspection, service, and update information, this information include arbitrarily selected statuses displayed for assets from all kinds of statuses. This list of statuses is denominational and not functionally limiting. It would be obvious to substitute these .

Response to Arguments
Applicant's arguments filed 06/17/2021, have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

As for claims grouped with independent claims 1 and 7, the Office action seems to analogize Kile’s user interface element associated with the root of the hierarchy to the claimed mode selector (second paragraph of page 16 of Remarks). Kile’s filter display window and user interface elements are not part of a group selector as defined in the claims, do not enable a user to select groups of assets, and do not reveal or hide child groups of a selected group of assets (top of page 17 of Remarks). There is no suggestion in Kile that turning filters on and off should have any effect on how something analogous to the claimed group selector or something analogous to Mungo’s tree view equipment list should behave when selections are made in the equipment list (end of second paragraph of page 18 of Remarks). Moreover, claims 1 and 7 have been amended to further distinguish from the applied references to emphasize “groups of assets”, as Kile’s user 
Claim 34 further distinguishes over the applied references as Kile’s user interface elements are not analogous to the claimed node icons representing the groups (second paragraph page 19 of Remarks).
New claims 35 and 36 further distinguish the invention over the applied references.
As for independent claims 13 and 20, one of ordinary skill in the art would not have been motivated to combine the system of Raju with the list filtering taught by Toro in the manner claimed by the Office Action.

Examiner respectfully disagrees.

Regarding point (a), the user interface element seen in FIG. 4 of Kile does not correspond to a root of the hierarchy as Applicant alleges. The location of the user interface element being at the top center of the user interface is not sufficient reason for Applicant to assume that such an element is the root of the hierarchy. Even so, the discussion of a root of a hierarchy is irrelevant. Rather, the user element seen in FIG. 4 of Kile has been mapped to the claimed mode selector. Applicant has made no argument concerning the mode selector as disclosed in Kile. Instead, Applicant has argued against the filter display window and user interface elements of Kile as not enabling a user to select groups of assets, and not revealing nor hiding child groups of a selected group of assets. This argument is unpersuasive because the argued features In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regardless, while Mungo teaches the argued limitation as seen in the mapping of the rejections, Kile’s teachings, to an extent of these argued limitations, were also mapped to show the relevance and relation of Kile with respect to Mungo. The group selector of Kile includes various filters/groups 504, 510, 514, 520, and 528 as seen in FIG. 6. The user may select a filter/group to reveal one or more child groups (Kile, FIGS. 5-9 and [0038-0044]), such as the selection of filter/group 520 to reveal child groups. Applicant’s argument regarding the operation of turning on or off the filters as disclosed in Kile is a function pertaining specifically to the mode selector, not the group selector, itself, as argued by Applicant. Overall, the argument presented by Applicant is unclear as the mode selector, as claimed, does not affect necessarily affect the group selector. Examiner’s position is that the claimed mode selector acts as a filter for information displayed in the status pane so that information in the status pane reflects only the selected groups when the mode selector is enabled. While Mungo teaches the group selector for assets and a status pane, Kile supplements Mungo by disclosing a mode selector that allows the user to filter information so that information pertaining to only selected groups as supported in at least paragraph [0028] of Kile. The aspect of “assets” is relied upon by Mungo and relates to more of descriptive material rather than a functionally limiting aspect. 

Regarding point (b), Applicant has vaguely referred to “user interface elements” of Kile as the mapping provided for the claimed node icons. Examiner has mapped the claimed node icons as corresponding to at least the graphical representations of groups/filters, which is indeed analogous to the claimed node icons because the groups/filters, when selected, allow the user to view one or more child groups (Kile, FIGS. 5-9 and [0035-0045]). Claim 34 remains rejected accordingly.



Regarding point (d), the argument presented by Applicant is the same argument presented by Applicant in the Remarks filed 07/06/2020, 11/30/2020, and 12/18/2020. Examiner herein reinstates why Applicant’s argument is unpersuasive. Both Raju and Toro teach displaying a status graphic and a status pane, related to the status graphic, to display status information. While Raju possesses both the status graphic (FIG. 20A and [0121]) and status pane (FIG. 20B and [0121]), Raju does not explicitly teach directly selecting a segment in the status graphic to display corresponding information in the status pane. Thus, Toro was incorporated because Toro discloses a status graphic/pie chart that has been divided into different status segments, each of these segment being selectable so as to display corresponding information related to the selected status in the status pane/filterable list 1304 (FIGS. 13, 14, [0115], and [0134-0135]).
Examiner rebuts Applicant’s argument that Toro is irrelevant to analyzing assets in a crisis management context seen in Raju. In response to applicant's argument that Toro is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                                                              
                     
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171